DETAILED ACTION

In response to Amendments/Arguments filed 6/7/2022.  Claims 1-4 and 6-20 are pending.  Claim 1 was amended.  Claim 5 was cancelled.  Claims 6-20 were added as new.

Claim Objections
Claims 1, 8-13, and 15-18 are objected to because of the following informalities:  claim 1 recites an amount for the inorganic filler but it is unclear as to the minimum value due to the font of the value being blurred.  Examiner assumes that it is “15 to 80 vol%”.  Claims 8-13 and 15-18 recite paragraph numbers after the period.  Please delete the paragraph numbers.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites the limitation “dispersant”.  However, when looking to the specification, the limitation reads “pigment dispersant” and therefore, the specification does not provide support for the broad reading of “dispersant”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the block copolymer comprises a styrene unit at an amount of 50 to 100%.  First, it is not clear if this value is in terms of a weight or molar percentage.  Second, it is not clear how the block copolymer can comprise 100% styrene.  This would not be a block copolymer but a homopolymer at 100%.  Clarification is requested.
Claim 19 recites an article comprising two adherends and the adhesive tape of claim 1 with a grip and the grip is pulled away from the first and second adherends to peel off the tape.  It is not clear if the final or intermediate product is being claimed since the article starts as a laminated article resulting the tape pulled away and left with first and second adherends.  Examiner assumes that either scenario would meet the limitations.  Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites an elongation at break of 600% to 3000% and a tensile strength at break of 2.5 to 80.0 MPa.  Examiner notes that claim 1, upon which claim 17 ultimately depends already recites this same limitation.  As such, the claim does not further limit claims 1 and 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (JP 2016-132697) in view of Morioka et al. (US 20180086954; Effective filing date 9/29/2016).
Akiyama discloses a double-sided adhesive sheet.  Concerning claims 1 and 5, Akiyama discloses the double-sided adhesive sheet comprises a base layer comprising a styrene-based copolymer having a thickness of 100 to 200 microns (pp. 4-13, lines 125-524) and an acrylic PSA layer disposed on either side of the base layer, wherein the thickness of each PSA layer is 25 to 80 microns and each PSA layer can further comprise a filler at any amount based on purpose and common general knowledge by those skilled within the art (pp. 13-16, lines 529-634; pp. 27-28, lines 1118-1138; pp. 28-38, lines 1145-1591).  As such, the result is a total thickness of the sheet is at least 150 microns.  Examiner notes that the notation in Akiyama implies the styrene-based copolymer as being a block copolymer.  However, Akiyama is silent to the claimed filler content.
The adhesive sheet has breaking stress of at least 10 N/mm2 (or 10 MPa) and an elongation at break of 300% to 1000% which would meet the limitations of claims  (pp. 16-19, lines 637-755).  With respect to claim 2, Akiyama discloses the stress at 20% elongation is 0.1 to 5 N/mm2 (or 0.1 to 5 MPa) (pp. 16-17, lines 638-671).  While it is noted that this test method is not at the claimed 25% elongation, given that the materials and thicknesses are the same as that claimed, when taking the elongation of the adhesive sheet at the claimed 25%, the values would be within the claimed range.  
Further, with respect to claim 3, since the materials are the same as that claimed and disclosed in the instant application, the storage modulus would be within the claimed ranges.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  With respect to claim 4, the peel strength is for example 9.1 N/20 mm (p. 45, lines 1877-1878).  
Concerning claims 8-10, the filler can be particulate or fibrous and comprise metals, metal oxides, carbides, and the like (pp. 27-28, lines 1120-1131).  With respect to claim 14, since there is no disclosure of other elements in the styrene unit of the block copolymer and as such, would be considered 100% styrene in the styrene block.  With respect to claims 15 and 16, the copolymer is SBS, SIS, and the like and mixtures thereof, which are all considered block copolymers.  Regarding claim 20, the adhesive can contain a leveling agent which provides the same function as a dispersant and as such, can be considered equivalent (p. 28, lines 1133-1138).  However, Akiyama is silent to the claimed filler content and particle size.  
Morioka discloses a filled acrylic PSA wherein the PSA layer contains thermally or electrically conductive particles that can have different shapes, wherein the particles have a diameter of 1 to 200 microns at a volume fraction of 10 vol% to 70% (abstract; para. 0075-0098).  When the volume fraction is within this range, both the adhesive strength and conductivity are achieved (para. 0098).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed volume fraction of filler within an acrylic PSA.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (JP 2016-132697) in view of Morioka et al. (US 20180086954; Effective filing date 9/29/2016) as applied to claim 7 above, and further in view of Furuta et al. (EP 2698406).
The prior art discloses the above but is silent to the aspect ratio of non-circular particles.
Furuta discloses an acrylic PSA containing thermally conductive particles that are needle shaped and have an aspect ratio of 1 to 1000,  in order to provide handling of the sheet and preventing aggregation of the particles (para. 0068).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed aspect ratio, in order to prevent aggregation and thereby have good handling of the sheet.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (JP 2016-132697) in view of Morioka et al. (US 20180086954; Effective filing date 9/29/2016) and Grisle et al. (WO 2013134000).
The prior art discloses the above but is silent to an article having the grips as claimed.
Grisle discloses a double-sided adhesive with an elastomeric backing disposed between two adherends, wherein the adhesive has a tab portion that is pulled to have a clean release between the two adherends (abstract; pp. 1-4).  The adhesive sheet allows for removability of the adhesive while leaving clean surfaces.  As such, it would have been obvious to one of ordinary skill in the art to provide a grip or tab portion for the adhesive.

Response to Amendment
The declaration under 37 CFR 1.132 filed 6/7/2022 is sufficient to overcome the rejection of claims 1-5 based upon Akiyama.  While it is noted that the 102(a)(1) rejection under Akiyama is overcome, it is noted that the amendment required further search and consideration due to the new limitations disclosed. To that end, Morioka discloses the claimed volume fraction of particles used in acrylic PSA compositions for the above cited reasons and as such, Akiyama is still applicable as shown above.

Response to Arguments
Applicant’s arguments, see p. 10, filed 6/7/2022, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant’s arguments, see p. 11, filed 6/7/2022, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claim has been withdrawn.  Examiner acknowledges the cancellation of claim 5 renders the previous rejection moot.

Applicant’s arguments, see pp. 11-14, filed 6/7/2022, with respect to the 35 USC 102(a)(1) rejection under Akiyama have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  While it is acknowledged the instant amendments overcome the 102(a)(1) rejection, Examiner notes that Akiyama is open to any amount of particles.  To that end, Morioka discloses the same range in the same PSA composition with the particles having the same size and material composition.  While it is appreciated that Applicant has provided further support for what they consider inventive, Examiner notes that Morioka teaches that the volume fraction of particles affects the resulting adhesive strength (i.e. strength needed to peel and release).  As such, Akiyama is still applicable as shown above.

Applicant’s arguments, see p. 15, filed 6/7/2022, with respect to the 35 USC 103 rejection under Liu have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant’s arguments, see p. 16, filed 6/7/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner notes that the copending application is abandoned and as such, the rejections are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783